The State of




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 5, 2015

                                      No. 04-14-00669-CR

                                    Leobardo ARAMBULA,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                      From the County Court at Law, Starr County, Texas
                                 Trial Court No. CR-13-288
                         Honorable Romero Molina, Judge Presiding

                                         ORDER
        The reporter=s record in this appeal was originally due on October 1, 2014. On October
28, 2014, the deputy clerk of this court notified Gay Richey that her portion of the reporter’s
record was late and that she must either file a notification of late record by November 7, 2014 or
her portion of the reporter=s record must be filed no later than December 1, 2014. TEX. R. APP. P.
37.3(a)(2). We received no response to our letter, and the portion of the reporter=s record due
from Gay Richey has not been filed.

        It is therefore ORDERED that Gay Richey must file her portion of the reporter=s record in
this court within ten (10) days from the date of this order. If the record is not received by such
date, a show cause order shall issue directing Gay Richey to appear on a day certain and show
cause why she should not be held in contempt for failing to file the record. The clerk of this
court shall cause a copy of this order to be served on Gay Richey by certified mail, return receipt
requested, with delivery restricted to the addressee only, or give other personal notice of this
order with proof of delivery.


                                                     _________________________________
                                                     Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of January, 2015.
___________________________________
Keith E. Hottle
Clerk of Court